Title: From John Adams to Thomas Jefferson, 23 August 1785
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Grosvenor Square Aug. 23. 1785
          
          last night, I received your Favour of the 17.— if both Governments are possessed of the Contents of my letter of the 7th. by opening it in the Post Office, much good may those Contents do them. They both know they have deserved it. I hope it will convince them of their Error, and induce them to adopt more liberal Principles towards Us. I am for answering their Utmost Generosity with equal and indeed with greater Generosity. But I would not advise my Country to be the Bubble of her own Nobleness of Sentiment.
          The Spirited Conduct of Ireland, I think will assist me, here. The News of the Reception in the Irish Parliament of the 20 Resolutions together with the Efforts in America towards a Navigation Act have raised my Hopes a good deal. But our States must mature their Plan and persevere in it, in order to effect the Work. in time, and with a Steady pursuit of our Purpose, I begin to think We shall prevail.
          If Mr Barclay will undertake the Voyage, I am for looking no farther. We cannot find a Steadier, or more prudent Man. He should look out for some Clerk or Companion who can write French and understands Italian.
          When Dr Price returns from his August Excursion to Some Watering Place, I will get him to make the Insurance upon Houdons Life, on the best Terms he can.
          Adieu / Yours sincerely
          
            John Adams
          
        